                                           Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DOUGLAS COATES,                                   Case No. 20-cv-04176-SK
                                   8                   Plaintiff,
                                                                                          ORDER GRANTING MOTION TO
                                   9            v.                                        DISMISS
                                  10    ATIEVA USA, INC. SEVERANCE
                                        BENEFIT PLAN,                                     Regarding Docket Nos. 13, 14
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Douglas Coates (“Plaintiff”) filed a complaint pursuant to the Employee

                                  14   Retirement Income Security Act (“ERISA”) against the severance benefit plan of his former

                                  15   employer, Atieva USA, Inc. Severance Benefit Plan (“Defendant”) on June 24, 2020. (Dkt. 1.)

                                  16   Plaintiff filed an amended complaint (“FAC”) on July 7, 2020. (Dkt. 7.) Both parties have

                                  17   consented to the jurisdiction of the Undersigned pursuant to 28 U.S.C. § 636. (Dkts. 8, 10.) On

                                  18   August 10, 2020, Defendant filed a motion to dismiss the FAC pursuant to Federal Rule of Civil

                                  19   Procedure 12(b)(6). (Dkt. 13.) Alternatively, Defendant moves for summary judgment. (Id.)

                                  20   Plaintiff opposes the motion. (Dkt. 14.) The Court held a motion hearing on September 14, 2020.

                                  21   (Dkt. 19.) Having considered the submissions of the parties, the record in the case, and the

                                  22   relevant legal authorities, and having had the benefit of oral argument, the Court HEREBY

                                  23   GRANTS Defendant’s motion to dismiss WITHOUT PREJUDICE to refiling based on Plaintiff’s

                                  24   Change of Control theory subsequent to the limited discovery allowed by the Court. The Court

                                  25   sets forth its reasoning in full below.

                                  26                                             BACKGROUND

                                  27
                                               Plaintiff headed the finance department of Atieva USA, Inc., doing business as Lucid
                                  28
                                           Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 2 of 10




                                   1   Motors USA, Inc. (Dkt. 7 ¶ 6.) Plaintiff participated in Atieva USA, Inc.’s Severance Benefit

                                   2   Plan (the “Plan”). (Id.; Id. (Ex. 1).) The Plan provides that “‘Change of Control’ shall have the

                                   3   meaning set forth in Section 2(i) of the Parent’s 2014 Share Plan as of the Effective Date and shall

                                   4   refer to a Change of Control Transaction occurring after the Effective Date.” (Dkt. 7 (Ex. 1).)

                                   5   The Effective Date of the Plan is April 22, 2019. (Id.) Section 2(i) of the Atieva, Inc. 2014 Share

                                   6   Plan in turn states:

                                   7                   ‘Change of Control’ means (1) a sale of all or substantially all of the
                                                       Company’s assets, or (2) any merger, consolidation or other
                                   8                   business combination transaction of the Company with or into
                                                       another corporation, entity or person, other than a transaction in
                                   9                   which the holders of at least a majority of the voting shares of the
                                                       Company outstanding immediately prior to such transaction
                                  10                   continue to hold (either by such shares remaining outstanding or by
                                                       their being converted into voting shares of the surviving entity) a
                                  11                   majority of the total voting power represented by the shares of the
                                                       Company (or the surviving entity) outstanding immediately after
                                  12                   such transaction, (3) the direct or indirect acquisition (including by
Northern District of California
 United States District Court




                                                       way of a tender or exchange offer) by any person, or persons acting
                                  13                   as a group, of beneficial ownership or a right to acquire beneficial
                                                       ownership of shares representing a majority of the voting power of
                                  14                   the then outstanding shares of the Company, or (4) a contested
                                                       election of Directors, as a result of which or in connection with
                                  15                   which the persons who were Directors before such election or their
                                                       nominees (the “Incumbent Directors”) cease to constitute a majority
                                  16                   of the Board; provided however that if the election or nomination for
                                                       election by the Company’s shareholders, of any new Director was
                                  17                   approved by a vote of at least 50% of the Incumbent Directors, such
                                                       new Director shall be considered as an Incumbent Director.
                                  18
                                       (Dkt. 13-1.) The Plan also provides that “‘Constructive Termination’ means the Participant
                                  19
                                       resigns (resulting in a Separation from Service) because one of the following events or actions is
                                  20
                                       undertaken without the Participant’s written consent: […]
                                  21
                                                               (iv) a material reduction of Participant’s duties, authority or
                                  22                   responsibilities relative to Participant’s duties, authority or
                                                       responsibilities as in effect immediately prior to such reduction,
                                  23                   provided that such a ‘reduction’ shall not be deemed to occur if
                                                       Participant’s duties, authority and responsibilities with respect to the
                                  24                   successor subsidiary or division of the parent entity following a
                                                       Change of Control are substantially similar to Participant’s duties,
                                  25                   authority and responsibilities with respect to the business of the
                                                       Company or the Parent immediately prior to the Change of Control,
                                  26                   and provided further that a mere change of title shall not constitute
                                                       such a reduction.”
                                  27
                                       (Dkt. 7 (Ex. 1).) The Plan further establishes that
                                  28
                                                                                          2
                                           Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 3 of 10



                                                      An event or action will not give the Participant grounds for
                                   1                  Constructive Termination unless (A) the Participant gives the
                                                      Company written notice within 30 days after the initial existence of
                                   2                  the event or action that the Participant intends to resign in a
                                                      Constructive Termination due to such event or action; (B) the event
                                   3                  or action is not reasonably cured by the Company within 30 days
                                                      after the Company receives written notice from the Participant; and
                                   4                  (C) the Participant’s Separation from Service occurs within 90 days
                                                      after the end of the cure period.
                                   5
                                       (Id.) The Plan defines “Involuntary Termination Without Cause” to mean “a Participant’s
                                   6
                                       involuntary termination of employment by the Company, resulting in a Separation from Service,
                                   7
                                       for a reason other than death, disability, or Cause.” (Id.) Finally, a “Change of Control
                                   8
                                       Termination” under the Plan is “(i) an Involuntary Termination Without Cause, or (ii) a
                                   9
                                       Constructive Termination, in either case that occurs within the period starting three months prior
                                  10
                                       to a Change of Control and ending on the first anniversary of the Change of Control.” (Id.)
                                  11
                                              Plaintiff alleges that a Change of Control occurred within twelve months of August 15,
                                  12
Northern District of California




                                       2019. (Dkt. 7 ¶ 7.) Plaintiff further alleges that, on or before August 15, 2019, he received both
 United States District Court




                                  13
                                       oral and written notice that his duties, authority, and responsibilities had been materially reduced.
                                  14
                                       (Id. ¶ 8.) Plaintiff asserts that the combination of the Change of Control and the reduction in
                                  15
                                       duties entitled him to severance benefits under the terms of the Plan. (Id. ¶ 8.) On August 21,
                                  16
                                       2019, Plaintiff’s counsel sent Defendant a Notice to Cure informing Defendant of the reduction in
                                  17
                                       duties and providing a 30-day window to alter its actions. (Id. ¶ 9; Id. (Ex. 2).) On September 17,
                                  18
                                       2019, Defendant responded to Plaintiff’s Notice to Cure via email, indicating that Defendant
                                  19
                                       believes there was no Change of Control and therefore Plaintiff is not entitled to benefits. (Id. ¶
                                  20
                                       10; Id. (Ex. 3).) On September 27, 2019, Plaintiff submitted a letter of resignation in which he
                                  21
                                       stated: “I hereby submit my resignation of employment […] My resignation is a Constructive
                                  22
                                       Termination (resulting in a Separation of Service), and a Qualifying Termination as those terms
                                  23
                                       are defined” in the Plan. (Id. (Ex. 6).)
                                  24
                                              On October 7, 2019, Plaintiff’s counsel sent a letter to Defendant demanding benefits
                                  25
                                       under the Plan. (Id. ¶ 11; Id. (Ex. 4).) Defendant’s counsel responded on January 3, 2020,
                                  26
                                       denying the requested benefits. (Id. ¶ 12; Id. (Ex. 5).) Plaintiff’s counsel responded with an
                                  27
                                       appeal of the denial of benefits and request for documents on January 10, 2020. (Id. ¶ 13; Id. (Ex.
                                  28
                                                                                         3
                                            Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 4 of 10




                                   1   6).) After receiving the documents, Plaintiff’s counsel responded with a supplemental appeal on

                                   2   February 20, 2020. (Id. ¶ 14; Id. (Ex. 7).) Defendant denied Plaintiff’s appeal on April 27, 2020.

                                   3   (Id. ¶ 15; Id. (Ex. 8).) Plaintiff’s FAC alleges a single cause of action under ERISA §

                                   4   502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), seeking to recover the benefits he alleges he is due under

                                   5   the Plan and a clarification of his rights under the Plan. (Dkt. 7 ¶¶ 16-21.)

                                   6          Defendant moves to dismiss the FAC because there has been no qualifying Change of

                                   7   Control since the effective date of the plan and thus Plaintiff is not eligible for severance benefits.

                                   8   (Dkt. 13.) Defendant contends that no transaction meeting the Plan’s definition of a Change of

                                   9   Control has occurred since the effective date of the Plan, April 22, 2019. (Dkt. 13.) Defendant

                                  10   acknowledges that a Change of Control did occur three weeks before the effective date of the Plan,

                                  11   on April 2, 2019. (Id.) However, Plaintiff’s FAC provides no allegations or evidence establishing

                                  12   that a Change of Control occurred on that date.
Northern District of California
 United States District Court




                                  13          Plaintiff opposes the motion to dismiss and counters that the Plan’s definition of Change of

                                  14   Control incorporates the Atieva, Inc. 2014 Share Plan and should therefore be read as

                                  15   incorporating the Share Plan’s Effective Date of May 14, 2014. (Dkt. 14.) Under Plaintiff’s

                                  16   interpretation, the Change of Control on April 2, 2019, qualifies Plaintiff to receive benefits under

                                  17   the Plan because Plaintiff’s termination was a Constructive Termination based on Change of

                                  18   Control. (Id.) In the alternative, Plaintiff argues that he was involuntarily terminated under the

                                  19   Plan, entitling him to benefits. (Id.) In support of this argument, Plaintiff contends that the terms

                                  20   of the Plan show that “a constructive termination is an involuntary termination without cause, by a

                                  21   different name.” (Id.)

                                  22                                               DISCUSSION

                                  23   A.     Legal Standards.
                                  24          Defendant brings its motion to dismiss for failure to state a claim pursuant to Federal Rule

                                  25   of Civil Procedure 12(b)(6). Rule 12(b)(6) authorizes a motion to dismiss where the pleadings fail

                                  26   to state a claim upon which relief can be granted. When considering a motion to dismiss under

                                  27   Rule 12(b)(6), the Court construes the allegations in the complaint in the light most favorable to

                                  28   the non-moving party and takes as true all material allegations in the complaint. Sanders v.
                                                                                          4
                                            Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 5 of 10




                                   1   Kennedy, 794 F.2d 478, 481 (9th Cir. 1986). Even under the liberal pleading standard of Rule

                                   2   8(a)(2), “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

                                   3   more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                   4   will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain,

                                   5   478 U.S. 265, 286 (1986)). Rather, a plaintiff must instead allege “enough facts to state a claim to

                                   6   relief that is plausible on its face.” Id. at 570.

                                   7           “The plausibility standard is not akin to a probability requirement, but it asks for more than

                                   8   a sheer possibility that a defendant has acted unlawfully. . . . When a complaint pleads facts that

                                   9   are merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  10   plausibility of entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  11   Twombly, 550 U.S. at 557) (internal quotation marks omitted). If the allegations are insufficient to

                                  12   state a claim, a court should grant leave to amend, unless amendment would be futile. See, e.g.,
Northern District of California
 United States District Court




                                  13   Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990); Cook, Perkiss & Lieche, Inc. v. N.

                                  14   Cal. Collection Serv., Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).

                                  15           “A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for

                                  16   all purposes.” Fed. R. Civ. P. 10(c). When deciding a motion to dismiss, the district court must

                                  17   limit itself to the evidence in the pleadings or convert the Rule 12(b)(6) motion into a Rule 56

                                  18   motion for summary judgment. United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003). In

                                  19   weighing a motion to dismiss, courts may consider “certain materials – documents attached to the

                                  20   complaint, documents incorporated by reference in the complaint, or matters of judicial notice –

                                  21   without converting the motion to dismiss into a motion for summary judgment.” Id. at 908 (citing

                                  22   Van Buskirk v. CNN, 284 F.3d 977, 980 (9th Cir. 2002); Barron v. Reich, 13 F.3d 1370, 1377 (9th

                                  23   Cir. 1994); 2 James Wm. Moore et al., Moore’s Federal Practice § 12.34[2] (3d ed. 1999)). Even

                                  24   where a document is not attached to a complaint, it may be incorporated by reference if the

                                  25   plaintiff extensively refers to the document or the document forms the basis for the plaintiff’s

                                  26   claim. Id.; Van Buskirk, 284 F.3d at 980.

                                  27   B.      Analysis.
                                  28           1.      Motion to Dismiss versus Motion for Summary Judgment.
                                                                                            5
                                           Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 6 of 10




                                   1           Here, the Plan is both attached to the FAC and incorporated by reference extensively in the

                                   2   FAC; the Plan forms the basis for Plaintiff’s claims. Similarly, the Atieva, Inc. 2014 Share Plan is

                                   3   incorporated by reference because it is referred to both in the FAC and in the particular Plan terms

                                   4   subject to dispute in this case. The Atieva, Inc. 2014 Share Plan therefore also forms the basis for

                                   5   Plaintiff’s claims. The Court considers these two documents in weighing Defendant’s motion to

                                   6   dismiss under Federal Rule of Civil Procedure 12(b)(6). In so doing, the Court does not convert

                                   7   the motion to a motion for summary judgment. Ritchie, 342 F.3d at 908.

                                   8           ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), “permits an ERISA participant or

                                   9   beneficiary to bring an action to recover benefits, to enforce is rights under the plan, or to clarify

                                  10   his rights to future benefits under the plan.” Schuman v. Microchip Tech. Inc., 302 F. Supp. 3d

                                  11   1101, 1117 (N.D. Cal. 2018). To survive the motion to dismiss, Plaintiff must provide a theory of

                                  12   interpretation for the Plan that plausibly suggests Defendant improperly denied benefits. “ERISA
Northern District of California
 United States District Court




                                  13   does not contain a body of contract law to govern the interpretation and enforcement of employee

                                  14   benefit plans. Richardson v. Pension Plan of Bethlehem Steel Corp., 112 F.3d 982, 985 (9th Cir.

                                  15   1997) (citing Scott v. Gulf Oil Corp., 754 F.2d 1499, 1501 (9th Cir. 1985)). Instead, “Congress

                                  16   intended that courts apply contract principles derived from state law but be guided by the policies

                                  17   expressed in ERISA and other federal labor laws” in doing so. Id.; see also Allen v. Honeywell

                                  18   Ret. Earnings Plan, 382 F. Supp. 2d 1139, 1162 (D. Ariz. 2005) (“Federal common law principles

                                  19   of contract interpretation guide the interpretation of an ERISA retirement plan”) (citing

                                  20   Richardson). Thus, courts give terms in a plan in their ordinary meaning, as they would be

                                  21   understood by a person of average intelligence and experience. Richardson, 112 F.3d at 985. In

                                  22   the event of a dispute, courts look first to the explicit language of the agreement, then to context.

                                  23   Id. “Each provision in an agreement should be construed consistently with the entire document

                                  24   such that no provision is rendered nugatory.” Id.

                                  25           2.      Involuntary Termination Without Cause.
                                  26           Section 10(j) of the Plan establishes that two types of termination may lead to eligibility

                                  27   for benefits: a Constructive Termination or Involuntary Termination Without Cause. (Dkt. 7 (Ex.

                                  28   1).) Plaintiff’s primary theory that he is entitled to Plan benefits rests on the assertion that his
                                                                                           6
                                           Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 7 of 10




                                   1   termination was a Constructive Termination based on a Change of Control. However, Plaintiff

                                   2   simultaneously proposes the alternative theory that his termination was also an Involuntary

                                   3   Termination Without Cause. In suggesting that the termination may be both a Constructive

                                   4   Termination and an Involuntary Termination Without Cause at once, Plaintiff proposes that both

                                   5   types of termination may in fact be involuntary, so whether the Company or the Participant

                                   6   initiated the termination is irrelevant.

                                   7           The plain terms of the Plan destroy this theory. Plaintiff argues that the terms of the Plan

                                   8   show that “a constructive termination is an involuntary termination without cause, by a different

                                   9   name.” (Dkt. 14) However, the Plan defines “Constructive Termination” and “Involuntary

                                  10   Termination Without Cause” as two distinct terms. First, the Plan establishes that “‘Constructive

                                  11   Termination’ means that the Participant resigns (resulting in a Separation from Service) because

                                  12   one of the following events or actions is undertaken without the Participant’s written consent: […]
Northern District of California
 United States District Court




                                  13                           (iv) a material reduction of Participant’s duties, authority or
                                                       responsibilities relative to Participant’s duties, authority or
                                  14                   responsibilities as in effect immediately prior to such reduction,
                                                       provided that such a ‘reduction’ shall not be deemed to occur if
                                  15                   Participant’s duties, authority and responsibilities with respect to the
                                                       successor subsidiary or division of the parent entity following a
                                  16                   Change of Control are substantially similar to Participant’s duties,
                                                       authority and responsibilities with respect to the business of the
                                  17                   Company or the Parent immediately prior to the Change of Control,
                                                       and provided further that a mere change of title shall not constitute
                                  18                   such a reduction.
                                  19   (Dkt. 7 (Ex. 1)) (emphasis added). The Plan then describes “Involuntary Termination Without

                                  20   Cause” to mean “a Participant’s involuntary termination of employment by the Company, resulting

                                  21   in a Separation from Service, for a reason other than death, disability, or Cause.” (Id.) (emphasis

                                  22   added). As the language of the Plan makes clear, Constructive Termination is effective

                                  23   termination when a series of conditions are met and the Participant resigns voluntarily based on

                                  24   those conditions. In contrast, Involuntary Termination Without Cause occurs when a Participant is

                                  25   involuntarily terminated by the Company. These terms have separate meanings under the clear

                                  26   language of the Plan. Plaintiff’s convoluted theory that the terms are equivalent because the

                                  27   constructively terminated employee may not have wanted to resign is unavailing.

                                  28           Finding that the term Constructive Termination duplicates the term Involuntary
                                                                                          7
                                           Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 8 of 10




                                   1   Termination Without Cause would violate the canon of construction that written instruments

                                   2   should not be read to create redundant or superfluous terms. See Richardson, 112 F.3d at 985;

                                   3   Gray1 CPB, LLC v. Kolokotronis, 202 Cal. App. 4th 480, 487 (2011) (“The Court has a duty to

                                   4   construe every provision of a written instrument as to give force and effect, not only to every

                                   5   clause but to every word in it, so that no clause or word may become redundant.”) Plaintiff’s

                                   6   theory regarding the overlapping meaning of “Constructive Termination” and “Involuntary

                                   7   Termination Without Cause” requires a reading of the Plan that renders a key term nugatory.

                                   8   Here, Plaintiff resigned his position. Under such circumstances, the only cognizable avenue for

                                   9   relief under the terms of the Plan must rely on the theory of Constructive Termination based on

                                  10   Change of Control. The Court therefore concludes that Plaintiff has not stated a claim for a

                                  11   finding of improper denial of benefits under his alternate theory that he is entitled to benefits

                                  12   because an Involuntary Termination Without Cause occurred.
Northern District of California
 United States District Court




                                  13          3.      Constructive Termination Based on Change of Control.
                                  14          Plaintiff’s next argument that he is entitled to benefits relies on the proposition that he was

                                  15   subject to a Constructive Termination based on a Change of Control. However, Plaintiff’s current

                                  16   pleadings do not establish when the Change of Control he alleges occurred; therefore, Plaintiff has

                                  17   not stated a claim for relief based on the Change of Control theory set forth in his current

                                  18   pleadings.

                                  19          The Plan establishes that “‘Change of Control’ shall have the meaning set forth in Section

                                  20   2(i) of the Parent’s 2014 Share Plan as of the Effective Date and shall refer to a Change of Control

                                  21   Transaction occurring after the Effective Date.” (Dkt. 7 (Ex. 1).) The Effective Date of the Plan

                                  22   is April 22, 2019. (Id.) Section 2(i) of the Atieva, Inc. 2014 Share Plan in turn states:

                                  23                  ‘Change of Control’ means (1) a sale of all or substantially all of the
                                                      Company’s assets, or (2) any merger, consolidation or other
                                  24                  business combination transaction of the Company with or into
                                                      another corporation, entity or person, other than a transaction in
                                  25                  which the holders of at least a majority of the voting shares of the
                                                      Company outstanding immediately prior to such transaction
                                  26                  continue to hold (either by such shares remaining outstanding or by
                                                      their being converted into voting shares of the surviving entity) a
                                  27                  majority of the total voting power represented by the shares of the
                                                      Company (or the surviving entity) outstanding immediately after
                                  28                  such transaction, (3) the direct or indirect acquisition (including by
                                                                                          8
                                             Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 9 of 10



                                                      way of a tender or exchange offer) by any person, or persons acting
                                   1                  as a group, of beneficial ownership or a right to acquire beneficial
                                                      ownership of shares representing a majority of the voting power of
                                   2                  the then outstanding shares of the Company, or (4) a contested
                                                      election of Directors, as a result of which or in connection with
                                   3                  which the persons who were Directors before such election or their
                                                      nominees (the “Incumbent Directors”) cease to constitute a majority
                                   4                  of the Board; provided however that if the election or nomination for
                                                      election by the Company’s shareholders, of any new Director was
                                   5                  approved by a vote of at least 50% of the Incumbent Directors, such
                                                      new Director shall be considered as an Incumbent Director.
                                   6

                                   7   (Dkt. 13-1.) The Effective Date of the Ateiva Inc. 2014 Share Plan is May 14, 2014. (Dkt. 14.)

                                   8           Plaintiff argues that the “Effective Date” referred to in the Change of Control provision of

                                   9   the Plan is the Effective Date of the Ateiva Inc. 2014 Share Plan. Plaintiff’s argument therefore

                                  10   relies on measuring the operative Effective Date against the date of the Change of Control that

                                  11   Plaintiff alleges entitles him to benefits. However, the question of whether there has been a

                                  12   Change of Control cannot be resolved on the basis of Plaintiff’s current pleadings. Though the
Northern District of California
 United States District Court




                                  13   Effective Dates of both plans have been established, Plaintiff has not adduced evidence

                                  14   demonstrating when the alleged Change of Control took place. Defendant asserts that the Change

                                  15   of Control occurred on April 2, 2019. (Dkt. 13.) However, Plaintiff argued that this factual issue

                                  16   cannot be resolved on a motion to dismiss, and if the Court were to treat the issue as one for

                                  17   summary judgment, Plaintiff is entitled to discovery. As discussed with the parties at oral

                                  18   argument, the Court permits Plaintiff to conduct limited discovery regarding when the Change of

                                  19   Control took place. To the extent that Plaintiff is able to adduce sufficient evidence to support his

                                  20   argument based on Change of Control, Plaintiff may file a second amended complaint. The Court

                                  21   therefore grants the motion to dismiss without prejudice as to Plaintiff’s Change of Control theory.

                                  22                                             CONCLUSION

                                  23           For the reasons set forth above, the Court GRANTS the motion to dismiss. If Plaintiff is

                                  24   able to gather sufficient evidence of the Change of Control, Plaintiff may file a second amended

                                  25   complaint on its Change of Control theory. Plaintiff must conclude this discovery by November 9,

                                  26   2020, and file a Second Amended Complaint or a Notice of Voluntary Dismissal by that date.

                                  27   ///

                                  28   ///
                                                                                         9
                                         Case 3:20-cv-04176-SK Document 21 Filed 09/23/20 Page 10 of 10




                                   1          The Court VACATES the case management conference currently set for September 28,

                                   2   2020, and will hold the Case Management Conference on December 7, 2020, at 1:30 p.m.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 23, 2020

                                   5                                               ______________________________________
                                                                                   SALLIE KIM
                                   6                                               United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    10
